Case 6:20-cv-00958-ADA Document 20-4 Filed 02/26/21 Page 1 of 4




            EXHIBIT 2
HCCH | Authority                                                                        https://www.hcch.net/en/states/authorities/details3/?aid=243
                         Case 6:20-cv-00958-ADA Document 20-4 Filed 02/26/21 Page 2 of 4




          AUTHORITY


          China - Central Authority & practical information
                                                            Central Authority(ies):

                       Ministry ofJustice, Department ofJudicial Assistance and Cooperation, Division ofJudicial Assistance

                                                                Contact details:


           Address:                                          International Legal Cooperation Center (ILCC)
                                                             Ministry of Justice of China
                                                             33, Pinganli Xidajie
                                                             Xicheng District
                                                             BEIJING 100035
                                                             People's Republic of China

           Telephone:                                        +86 (10) 5560 4537

           Fax:                                              +86 (10) 5560 4538

           E-mail:

           General website:                                  http://www.moj .gov.cn/organization/node_sfxzwss.html

           Contact person:                                   Ms LI Zhiying
                                                             E-mail: ivylee319@vip.sina.com

           Languages spoken by staff:                        Chinese, English




                                                            Practical Information:
              (The following information was provided by the relevant State authorities or was obtained from the replies to the 2003
                                                       Service Convention Questionnaire)

           Guide to filling out the Model Form, and          The Guide is available here.
           FAQs (drawn up by the Chinese Ministry of
                                                             The FAQs are available here.
           Justice):

           Forwarding authorities                            The Ministry of Justice, Higher People's Court and five province
           (Art. 3(1 )):                                     authorities: Beijing, Shanghai, Jiangsu, Zhejiang and Guangdong.




1 of 3                                                                                                                         2/25/2021, 11:00 PM
HCCH | Authority                                                                        https://www.hcch.net/en/states/authorities/details3/?aid=243
                         Case 6:20-cv-00958-ADA Document 20-4 Filed 02/26/21 Page 3 of 4

           Methods of service                               Formal Service (Art. 5(1 )(a))
           (Art. 5(1 )(2)):                                 The Central Authority of China refers the document to the
                                                            competent court. The court will serve the document directly to the
                                                            addressee or the person who is entitled to receive the document.
                                                            Where direct service is impracticable in some cases, other methods
                                                            may be employed in accordance with the Civil Procedure Law.

                                                            Informal delivery (Art. 5(2))
                                                            There is no such method in the Chinese domestic law, and the
                                                            addressee may refuse to accept it in any case.

                                                            Service by a particular method (Art. 5(1 )(b))
                                                            In such cases, the Central Authority of China forwards the
                                                            documents to the competent court. The competent court may
                                                            execute the service to the extent not contrary to Chinese domestic
                                                            law.


           Translation requirements                         According to the Civil Procedure Law of the People's Republic of
           (Art. 5(3)):                                     China, service requested within the meaning of Art. 5(1) of the
                                                            Convention requires that all documents and evidence to be served
                                                            must be written in Chinese or that a translation in Chinese be
                                                            attached thereto, unless there are contrary prescriptions in the
                                                            mutual treaties between China and other Contracting States of the
                                                            Hague Convention.

           Costs relating to execution of the request for   Charges are incurred on a reciprocal basis and at the equivalent
           service                                          amount.
           (Art. 12):

           Time for execution of request:                   Within three to four months.

           Oppositions and declarations                     Click here to read all the declarations and reservations made by
           (Art. 21 (2)):                                   China under this Convention.

           Art. 8(2):                                       Opposition

           Art. 10(a):                                      Opposition

           Art. 10(b):                                      Opposition

           Art. 10(c):                                      Opposition

           Art. 15(2):                                      Declaration of applicability

           Art. 16(3):                                      Declaration of applicability

           Derogatory channels (bilateral or                http:/ /english.legalinfo.gov.cn/2015-06/04/content_20908416.htm
           multilateral agreements or internal law
           permitting other transmission channels)
           (Arts. 11 , 19, 24 and 25)

           Disclaimer:
           Information may not be complete or fully
           updated - please contact the relevant
           authorities to verify this information.



2 of 3                                                                                                                        2/25/2021, 11:00 PM
HCCH | Authority                                                                   https://www.hcch.net/en/states/authorities/details3/?aid=243
                           Case 6:20-cv-00958-ADA Document 20-4 Filed 02/26/21 Page 4 of 4

          (This page was last updated on 27 June 2018)

          This page was last updated on: 07 June 2018



             Conventions (incl. Protocols and Principles)
             Convention of 15 November 1965 on the Service Abroad of Judicial and Extrajudicial Documents in Civil or
             Commercial Matters [14]




3 of 3                                                                                                                   2/25/2021, 11:00 PM
